Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00271-CR

                                     Lilnifty General WILSON,
                                              Appellant

                                               v.
                                          The STATE of
                                       The STATE of Texas,
                                             Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR8462
                          Honorable Philip A. Kazen, Jr., Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: October 2, 2013

AFFIRMED

           Appellant was indicted for the offense of retaliation. After entering a plea of nolo

contendere, appellant was placed on deferred-adjudication community supervision for a period of

five years pursuant to a plea-bargain agreement. On March 18, 2013, the State moved to revoke

his community supervision and enter an adjudication of guilt. On March 28, 2013, appellant pled

true to having violated the terms and conditions of his community supervision, and the trial court

revoked his community supervision, adjudicated his guilt, and sentenced him to four years of

imprisonment and a $1500 fine. Appellant then filed a notice of appeal. His court-appointed
                                                                                       04-13-00271-CR


appellate attorney filed a brief in which he concludes that this appeal is frivolous and without merit.

See Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). Counsel states that appellant was provided with a copy of the brief and motion to withdraw

and was further informed of his right to review the record and file his own brief. See Bruns v. State,

924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Appellant did not file a pro se

brief.

         We have reviewed the record and counsel’s brief. We agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Furthermore, we grant the motion to

withdraw. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.);

Bruns, 924 S.W.2d at 177 n.1.

         No substitute counsel will be appointed. Should appellant wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition

for discretionary review or file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the later of (1) the date of this opinion;

or (2) the date the last timely motion for rehearing is overruled by this court. See Tex. R. App. P.

68.2. Any petition for discretionary review must be filed in the Texas Court of Criminal Appeals.

See Tex. R. App. P. 68.3. Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See Tex. R. App. P. 68.4.


                                                   Karen Angelini, Justice

Do not publish




                                                 -2-